PER CURIAM.
We treat this appeal as a petition for a writ of prohibition. “If a judge has been previously disqualified on motion for alleged prejudice or partiality ... a successor judge shall not be disqualified based on a successive motion by the same party unless the successor judge rules that he or she is in fact not fair or impartial in the case.” Fla. R. Jud. Admin., Rule 2.330(g). See also § 38.10, Fla. Stat.; Kokal v. State, 901 So.2d 766, 773-75 (Fla.2005). Accordingly, we deny the petition.